 1                                                               The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8
     NORTHWEST ADMINISTRATORS, INC.,                    Case No. 2:21-cv-00522-RSM
 9
                        Plaintiff,                      ORDER GRANTING STIPULATED
10                                                      MOTION FOR EXTENSION OF TIME
              v.                                        FOR DEFENDANT TO ANSWER OR
11                                                      OTHERWISE RESPOND TO
     NOR-CAL PRODUCE, INC.,                             PLAINTIFF’S COMPLAINT
12
                        Defendant.
13

14            Considering the parties’ Stipulated Motion for an Extension of Time for Defendant to

15   Answer or Otherwise Respond to Plaintiff’s Complaint, the Court being sufficiently advised:
16
              IT IS ORDERED that the MOTION be granted and that the deadline for Defendant to
17
     answer or otherwise respond to Plaintiff’s Complaint is extended to and including May 25, 2021.
18
              IT IS SO ORDERED.
19

20            DATED this 12th day of May, 2021

21

22

23
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
24

25

26
     ORDER - 1
                                                                                 SEYFARTH SHAW LLP
     (CASE NO. 2:21-CV-00522-RSM)                                                    Attorneys at Law
                                                                                    999 Third Avenue
                                                                                         Suite 4700
                                                                                 Seattle, WA 98104-4041
     69807425v.2                                                                      (206) 946-4910
 1   Presented by:
 2   Molly Gabel
 3   Seyfarth Shaw LLP
     999 3rd Avenue, Suite 4700
 4   Seattle, WA 98104
     P: (206) 946-4910
 5   F: (206) 946-4901
     mgabel@seyfarth.com
 6

 7   Approved as to form:

 8   Russell J. Reid
     Reid, McCarthy, Ballew & Leahy, LLP
 9   100 West Harrison Street, Ste. 300
     Seattle, WA 98119
10   P: (206) 285-3610
     F: (206) 285-8925
11   rjr@rmbllaw.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ]PROPOSED] ORDER - 2
                                           SEYFARTH SHAW LLP
     (CASE NO 2:21-CV-00522-RSM)               Attorneys at Law
                                              999 Third Avenue
                                                   Suite 4700
                                           Seattle, WA 98104-4041
     69807425v.2                                (206) 946-4910
